DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention 1, including claims 1-14, in the reply filed on 03/04/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Claim Objections
Claims 2, 4, 7, 11 and 13 objected to because of the following informalities:  Claims 2 and 11 recite the limitation, “the first rail and the second rail include…” should be replaced with “each of the first rail and the second rail include…”. 
Claims 4, 7 and 13 recite the limitation, “the first rail and the second rail further include…” should be replaced with  “each of the first rail and the second rail further include…” . Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Woo (US 20190200470; “Woo” hereinafter).
Regarding claim 1, Woo (figs 1-9) discloses a foldable display device comprising: a first support member (110) and a second support member (120) separated from each other (figs. 8-9) and each including two sides (fig. 8); a display module (160) disposed on the first support member and the second support member (“The display panel 160 is disposed on one surfaces of the first cover 110 and the second cover 120”, Par. [0059]); a hinge (130) which couples a side of the first support member and a side of the second support member (“The first cover 110 and the second cover 120 include a first fastening unit 111 and a second fastening unit 121 which are coupled to the hinge 130”, Par. [0056]); a first rail (412) disposed between the first support member (110) and the display module (160) and disposed along one of the side of the first support member (110); and a second rail (422) disposed between the second support member (120) and the display module (160) and disposed along one of the side of the second support member (120), wherein the first rail and the second rail are slidable in a first moving direction and a second moving direction opposite to the first moving direction (“the pair 412 and the pair of second slide rails 422 may be formed to extend in a direction parallel to the first direction”, Par. [0148]).  
Woo does not explicitly disclose that the sides of the first and the second support members along which the rails are disposed are the longer sides of the first and the second support members.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the first support frame and the second support frame such that the side of the first and the second support frame along which the rails are disposed remains the longer side, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The modification to have longer support frame provides longer or larger display area for displaying information or image.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Ko et al. (US 20140226275; “Ko” hereinafter).
	Regarding claim 2, Woo discloses the foldable display device as claimed in claim 1.
	Woo does not explicitly disclose wherein the first rail and the second rail include a first rail member attached to a surface of the first support member and including a first guider and a second rail member attached to a surface of the display module opposite to the first support member and slidably coupled to the first rail member.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first rail and the second rail of Woo to include a first rail groove or first rail member disposed on the a surface of the first support member and a first guider and a second rail member attached to a surface of the display module opposite to the first support member and slidably coupled to the first rail member as taught by Ko because such modification allow the flexible display to slide as the device folds and unfolds to compensate the change in the length of the flexible display relative to the support member, as the device folds and unfolds.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Mochizuki et al. (US 20040052044; “Mochizuki” hereinafter).
Regarding claim 9, Woo (figs 1-9) discloses a foldable display device comprising: a first support member (110) and a second support member (120) separated from each other (figs. 8-9) and each including two sides (fig. 8); a plate (415 and 425) disposed on the first support member and the second support member; a display module (160) disposed on the first support member and the second support member (“The display panel 160 is disposed on one surfaces of the first cover 110 and the second cover 120”, 412 and the pair of second slide rails 422 may be formed to extend in a direction parallel to the first direction”, Par. [0148]).  
Woo does not explicitly disclose that the sides of the first and the second support members along which the rails are disposed are the longer sides of the first and the second support members and the plate is a metal plate.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the first support frame and the second support frame such that the side of the first and the second support frame along which the rails are disposed remains the longer side, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The modification to have longer support frame provides longer or larger display area for displaying information or image.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the support member of Woo to have the support member made of metal as taught by Mochizuki because such modification allow metal plate to transfer heat generated by the display module.
Regarding claim 10, Woo in view of Mochizuki (relied on Mochizuki) discloses the metal plate (136) include at least one of an invar alloy and steel use stainless (“resilient metallic thin plate 136 having plate spring characteristics, made of for example stainless steel”, Par. [0095], Mochizuki).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view Mochizuki as applied to claim 9 , and in further view of Ko et al. (US 20140226275; “Ko” hereinafter).
	Regarding claim 11, Woo in view Mochizuki discloses the foldable display device as claimed in claim 9.
	Woo in view Mochizuki does not explicitly disclose wherein the first rail and the second rail include a first rail member attached to a surface of the first support member and including a first guider and a second rail member attached to a surface of the display module opposite to the first support member and slidably coupled to the first rail member.  
Ko teaches a first rail and a second rail include a first rail groove (120 or 122) disposed on a surface of a first support member (110) and including a first guider  (131 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first rail and the second rail of Woo in view of Mochizuki to include a first rail groove or first rail member disposed on the a surface of the first support member and a first guider and a second rail member attached to a surface of the display module opposite to the first support member and slidably coupled to the first rail member as taught by Ko because such modification allow the flexible display to slide as the device folds and unfolds to compensate the change in the length of the flexible display relative to the support member, as the device folds and unfolds.
Allowable Subject Matter
Claims 3-8 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that wherein the first rail member further includes a first support protrusion disposed at a side thereof in the first moving direction 48 SMP190287US LO-201906-154-1-USO KSA0545USand a second support protrusion disposed at a side thereof in the second moving direction, 
Regarding claim 7, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 2, a combination of limitations that wherein the first rail and the second rail further include a third rail member which is disposed between the first rail member and the second rail member and includes a first guide protrusion and a second guide protrusion movably inserted into the first guider. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 9 and claim 11, a combination of limitations that wherein the first rail member includes a first support protrusion disposed at a side thereof in the first moving direction and a second support protrusion disposed at a side thereof in the second moving direction, and the second rail member includes a third support protrusion disposed at a side thereof in the first moving direction and a fourth support protrusion disposed at a side thereof in the second moving direction, wherein the third support protrusion is 
Claims 4-6 are objected as being dependent on claim 3.
Claim 8 is objected as being dependent on claim 7.
Claims 13-14 are objected as being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/           Examiner, Art Unit 2841